Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to Application No. 17/176,375 filed on 02/16/2021.
Claims 1-19 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable medium” of claim 16 encompasses signals per se. 
	The information disclosed in the specification regarding the computer readable storage medium recites “a computer- readable medium 1110, which may be a tangible (non-transitory) product (e.g. magnetic medium, optical disk, read-only memory, flash memory, etc.) or a propagating signal” (page 70, lines 4-6). One of ordinary skill in the art would argue that just because aspects of the system may be stored on a tangible and non-transitory computer-readable medium, this does not explicitly exclude it from being able to be stored on a transitory computer-readable medium. Merely disclosing that the computer readable medium is tangible does not explicitly exclude non transitory computer readable mediums because the word “tangible” is commonly defined in the dictionary as “perceptible by touch” and “able to be touched”. Carrier waves, for example, are capable of being touched. Further, the specification, as discussed above, explicitly states that the computer readable medium may be a propagating signal. Thus, as understood in light of the specification, the broadest reasonable interpretation of claims 16 encompasses signals which are not within one of the four statutory categories of invention.  See MPEP 2106.03 I. It is suggested that claim 16 be amended to recite a “non-transitory” computer readable medium to overcome this rejection. For the purposes of examination, the “computer-readable medium” will be interpreted as being a “non-transitory computer readable medium”. 

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-15 are directed to a method (i.e. a process), claim 16 is directed to a computer-readable medium (i.e. a manufacture), and claims 17-19 are directed to a system (i.e. a machine). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-19 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity. Viewed as a whole, claims 1-19 are directed towards determining clusters of destination points for deliveries, evaluating the clusters in order to determine an efficient assignment of different types of storages to each destination point within the clusters, and assigning UAVs to perform deliveries from the storages to the destination points. 

	Claim 1 recites, in part:
Obtaining position data for the destination points; operating a clustering algorithm on the position data to determine clusters of destination points; and evaluating the clusters in relation to the predefined positions of the first storages to determine a set of stopping positions for at least one of the second storages. 
	These limitations are directed towards certain methods of organizing human activity. In particular, these features recite concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04(a)(2)(II)(B)). As disclosed by the Applicant, “The present disclosure relates generally to systems for delivery of goods” (page 1, lines 11-12, Specification) and “items that have been ordered for delivery is transported15 at one or more time points from the warehouse 400 to the fixed nests 401 and the mobile nests 402” (page 60, lines 14-16, Specification). Further, the Applicant discloses “part of the disclosure relates to enabling delivery of items by UAVs without requiring the consignee (for example, a user making an order of goods for delivery) to be present when the items arrive at the designated point of delivery“ (page 12, lines 6-8, Specification). Thus, the claimed features of independent claim 1 that are directed towards obtaining position data for destination points (i.e., designated points of delivery for goods ordered by consignees) and determining stopping positions for storages (based on evaluating clusters of destination points) for purposes of facilitating delivery of the ordered goods reflect a business relation. 
	Further, these limitations recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work. The Examiner notes the “courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (see MPEP 2106.04(a)(2)(III)). 
	
	Therefore, claim 1 and claims 2-19, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an additional abstract idea. 

	Claim 2 recites, in part, “wherein the set of stopping positions is determined by evaluating resource efficiency of assigning the destination points to reference points in the clusters in relation to assigning the destination points to the first storages”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 3 recites, in part, “associating one or more of the first storages to a respective first subset of the destination points; and associating each stopping position in the set of stopping positions to a respective second subset of the destination points”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 4 recites, in part, “assigning subsets of the UAVs for delivery from the one or more of the first storages to the respective first subset of the destination points and from said each stopping position to the respective second subset of the destination points”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(III)).

	Claim 5 recites, in part, “determining, for a respective destination point in a respective cluster, a cost value for transportation to or from the respective destination point via a reference position within the respective cluster, wherein the set of stopping positions is determined as a function of the cost value”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 6 recites, in part, “identifying, among the destination points, a selected set of destination points for which the cost value exceeds a cost threshold; determining a set of remaining clusters among the clusters after removing the selected set of destination points from the clusters, a respective remaining cluster comprising at least one destination point; and determining the set of stopping positions as a function of the set of remaining clusters”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 7 recites, in part, “wherein said determining the set of stopping positions as a function of the set of remaining clusters comprises: setting, for the respective remaining cluster, a stopping position in relation to the reference position of the respective remaining cluster”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 8 recites, in part, “wherein said evaluating further comprises: associating the selected set of destination points with a corresponding set of closest predefined positions among the predefined positions; identifying, based on a cost criterion, a set of candidate storage positions among the set of closest predefined positions; and operating a further clustering algorithm on the set of candidate storage positions to generate one or more storage clusters, and determining a selected storage position for a respective storage cluster among the one or more storage clusters”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, these limitations recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 9 recites, in part, “assigning the selected storage position to all destination points associated with the respective storage cluster”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “wherein the selected storage position is determined, for the respective storage cluster, as a function of at least one of a distance from a respective candidate storage position in the respective storage cluster to a reference point of the respective storage cluster, or a number of destination points associated with a respective candidate storage position in the respective storage cluster”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 11 recites, in part, “determining the cost threshold for the respective destination point among the destination points, wherein said determining the cost threshold comprises determining candidate cost values for transportation between the respective destination point and the predefined positions of the first storages, and setting the cost threshold as a function of the candidate cost values”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 12 recites, in part, “wherein the cost value corresponds to an estimated energy consumption”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 13 recites, in part, “determining a center point of the respective cluster, and setting the reference position in relation to the center point”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
	Claim 14 recites, in part, “wherein the clustering algorithm is configured to generate a predefined number of clusters”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 15 recites, in part, “providing instructions to arrange the at least one of the second storages in the set of stopping positions in a first time interval, and providing instructions to transport a subset of the goods to the at least one of the second storages in the set of stopping positions in a second time interval subsequent to the first time interval”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)).

	Claim 19 recites, in part, “[…] communicate the set of stopping positions to the at least one of the second storages”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations when one considers that the claimed invention is directed towards a process for facilitating the delivery of ordered goods from fixed position storages and variable position storages (see MPEP 2106.04 (a)(2)(II)).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1 and 2-19, by virtue of dependence, recite the additional elements of first storages, second storages, and unmanned aerial vehicles (UAVS) which are operable to transport goods between destination points and the first and second storages. The first storages, second storages, and unmanned aerial vehicles (UAVS) are considered to merely be generally linking the use of the abstract idea (gathering data/information) to a particular technological environment (see MPEP 2106.05(h)). 

	Claim 16 recites the additional element of a computer-readable medium comprising computer instructions and a processing system that performs a method. The computer-readable medium comprising computer instructions and processing system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Claims 17-19 recite the additional elements of a control system configured to perform a method. The control system is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 18-19 recite the additional elements of a communication device configured to communicate with second storages, and features for transmitting data over a network (communicating with second storages). The communication device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network (such as data mining to acquire real time data) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Accordingly, the first storages, second storages, UAVS, computer-readable medium, processing system, control system, communication device, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-19 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-19 are merely left with first storages, second storages, UAVS, computer-readable medium, processing system, control system, communication device, and features for transmitting data over a network.	Claims 1-19 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-19 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The computer-readable medium comprising computer instructions, processing system, control system, and communication device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the first storages, second storages, and UAVS are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-19, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-19 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 12-13, and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in view of Wang Desheng et al. “Routing and Scheduling for Hybrid Truck-Drone Collaborative Parcel Delivery with Independent and Truck-Carried Drones” (2019), hereafter known as Wang. 

Claim 1: Brady teaches the following:
	A method of configuring a delivery system, said delivery system comprising first storage with predefined positions; 
	Brady “a materials handling facility which, in one implementation, may be an order fulfillment facility “ (col. 6: 52-54); “materials handling facilities may include, but are not limited to, one or more of: warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, or other facilities or combinations of facilities” (col. 6: 39-45); “multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered […]To fulfill the orders 120, the item(s) specified in each order may be retrieved or “picked” from inventory 130 […] in the order fulfillment facility, as indicated by picking operation 140 […] the items of a user order may be divided into multiple shipment sets for fulfillment by a planning service before fulfillment instructions are generated” (col. 6: 56 -col. 7: 6); “when a transportation vehicle and/or AGV has been designated for a delivery, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle and/or storage compartments of AGVs and/or other autonomous vehicles (e.g., which may be carried by the transportation vehicle or may travel independently, etc.)” (col. 7: 10-18).
 	Thus, Brady teaches a system comprising a plurality of materials handling facility (such as a fixed position warehouses, distribution centers, packaging facilities, or combinations thereof) from which autonomous vehicles may be dispatched to perform deliveries of customer orders. The materials handling facilities may hold the customers’ orders and load the autonomous vehicles with the customers’ orders; equivalent to a delivery system comprising first storage with predefined position.

	Second storages with variable positions, and unmanned aerial vehicles, UAVs, which are operable to transport goods between destination points and the first and second storages, the destination points comprising locations where the UAVs pick up or deliver said goods, said method comprising:
	Brady teaches “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine, such as a truck […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.) […] The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items” (col. 3: 18-27); “after the transportation vehicle has stopped (e.g., parked) at a respective stopping location, the AGVs may disembark (e.g., down a ramp to an adjacent sidewalk and/or as otherwise deployed, etc.) from the transportation vehicle, and then may travel to respective delivery and/or receiving locations for delivering and/or receiving items.” (col. 29: 43-48); “one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle and/or storage compartments of AGVs and/or other autonomous vehicles […]  once the transportation vehicle reaches a designated location, the item(s) in a particular storage area may be further transported by an AGV to a location” (col. 7: 12-25). 
	Thus, Brady teaches a system comprising a transportation vehicle that is designed to carry and deploy a variety of autonomous delivery vehicles, including UAVs. These transportation vehicles further comprise storage areas for shipment sets and are configured to travel to a stopping location, from which the autonomous vehicles may be deployed with the stored shipment sets to a delivery location; equivalent to second storages with variable positions, and unmanned aerial vehicles, UAVs, which are operable to transport goods between destination points and the second storages, the destination points comprising locations where the UAVs pick up or deliver said goods.
	Further, Brady teaches that the autonomous vehicles (UAVs) may travel independently from a materials handling facility to the delivery destination with a shipment set; equivalent to unmanned aerial vehicles, UAVs, which are operable to transport goods between destination points and the first storages, the destination points comprising locations where the UAVs pick up or deliver said goods.

	Obtaining position data for the destination points;
	 […] determine clusters of destination points;
	Brady teaches “stopping locations (e.g., places where transportation vehicles may park or otherwise stop to deploy or meet AGVs […] may be planned and/or determined in various ways” (col. 5: 49-53); “a transportation vehicle may travel to a first geographic area, such as geographic area 401(A), before traveling to a second geographic area […]  the first and second geographic areas 401(A) and 401(B) may each represent delivery areas where ordered items may be delivered by the respective AGVs and/or other autonomous vehicles to user specified delivery locations […] the transportation vehicle may have initially been instructed to travel to the geographic area 401(A) based on one or more transportation factors (e.g., based on a number of scheduled deliveries to the locations L1(A)-L3(A)), and then may be instructed to move to the different geographic area 401(B) due to a change in one or more of the transportation factors (e.g., newly scheduled or anticipated deliveries for the locations L1(B) and L2(B))” (col. 27: 24-45).
	Thus, Brady teaches a system configured to deploy a transportation vehicle to particular geographic areas, where the geographic areas represent delivery areas where ordered items are to be delivered to specified delivery locations. Accordingly, transportation vehicles are instructed to travel to  a plurality of predetermined geographic areas (clusters) based on scheduled deliveries at particular geographical locations within each geographic area; equivalent to obtaining position data for the destination points and determining clusters of destination points.

[…] determine a set of stopping positions for at least one of the second storages.
	Brady teaches “stopping locations (e.g., places where transportation vehicles may park or otherwise stop to deploy or meet AGVs […] may be planned and/or determined in various ways” (col. 5: 49-53); “in a geographic area with an increasing or decreasing volume of deliveries or receiving of items, the management system 326 may correspondingly increase or decrease the frequency or number of transportation vehicles and/or carried AGVs and other autonomous vehicles that travel through the geographic area […] The locations that the transportation vehicles travel to and/or stop at for sending out and/or meeting AGVs and other autonomous vehicles to make deliveries and/or receive items may also be adjusted to optimize the network” (col. 27: 9-23). 
	Thus, Brady teaches a system configured to determine stopping locations for transportation vehicles (second storages) from which UAVs may be deployed with shipments to a delivery destinations. The stopping locations may be planned and determined in various ways, where they may be adjusted to optimize the network; equivalent to determining a set of stopping positions for at least one of the second storages.

	Although Brady teaches a system configured to determine geographic areas representing one or more delivery locations, and determining a set of stopping locations for a transportation vehicle (second storage), Brady does not explicitly teach operating a clustering algorithm on the position data to determine clusters of destination points. Further, Brady does not explicitly teach evaluating the clusters in relation to the predefined positions of the first storages to determine a set of stopping positions for at least one of the second storages.

	However, Wang teaches the following:
	Operating a clustering algorithm on the position data to determine clusters of destination points; and evaluating the clusters in relation to the predefined positions of the first storages to determine a set of stopping positions for at least one of the second storages.
	Wang teaches:
	 “a hybrid parcel delivery network comprising of one depot, a set of customers and multiple trucks together with two types of UAVs. In this scenario, M trucks, each carrying one drone, together with N independent drones, cooperate to deliver parcels from the depot to the customers distributed in a wide region […] The M trucks with M truck-carried drones depart from the depot and sequentially visit customers. When the trucks temporarily stay at an anchor point (AP), the truck-carried UAV is launched to serve nearby customers. Meanwhile, the N independent UAVs take off directly from the depot and deliver parcels to the customers.
	The following parameter notations are employed by the problem formulation. Let S = {1, 2,..., c} denote the set of all customers and d Sap denotes the set of APs that may be visited by the truck. Analogously, the parameters Ssu and Slu represent the subset of customers served by the truck-carried UAV and the independent UAV, respectively […] Considering the existence of a single physical depot location, 0 and c + 1 both represent the same depot but are duplicated to represent the starting and returning point […]  In general, the objective is to jointly optimize customer allocations, route planning, and route assignments for the trucks and drones such that all the demands of the customers are satisfied while the total finish time is minimized.
	The routing problem of M trucks with limited payload capacities can be modeled […] the customers in the region are clustered according to the customers density by adopting the density clustering-based algorithm DBSCAN. The result of clustering is denoted as the set C = {C1,C2,...,Ck}, where C1 represents the first cluster which contains a certain number of customers.” (See page 10485, Section “III. Problem Formulation”). 
	Thus, Wang teaches a hybrid parcel delivery network comprising one depot (equivalent to the first storages), multiple trucks from which UAVs may deliver packages (equivalent to the second storages), and a set of independent drones that take off directly from the depot to deliver parcels. Moreover, the trucks may stop at anchor points (AP) along their route, where UAVs may then depart from the truck and serve nearby customers. Further, Wang teaches a problem formulation with an objective to optimize the route planning and route assignments for the trucks and independent drones with consideration to the depot location, a subset of customers to be served by the trucks, and a subset of customers to be served by the independent drones. Further, the process for optimizing the objective employs a clustering based algorithm for clustering customers (recipients of deliveries) in a region and determining a set of clusters to be considered in the route planning/route assignments. Therefore, the methodologies presented by Wang, as discussed above, are equivalent to operating a clustering algorithm on the position data to determine clusters of destination points and evaluating the clusters in relation to the predefined positions of the first storages to determine a set of stopping positions for at least one of the second storages.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Wang by incorporating the features for employing a clustering based algorithm for determining clusters of customers (package recipients) in geographical regions and evaluating the clusters in relation to a predefined position of a depot (first storage) to determine optimal routes for multiple trucks which include stopping points from which UAVs may be deployed, as taught by Wang. One of ordinary skill in the art would have recognized that by incorporating such a feature, the system of Brady would be further configured to determine the set of geographical regions to which transportation vehicles are dispatched based on the clustering based algorithm and determine the set of stopping locations for the transportation vehicles with consideration to the material handling facility locations from which UAVs are independently dispatched to perform a separate set of deliveries. One of ordinary skill in the art would have been motivated to make such a modification when one considers “to improve the efficiency of UAVs package delivery, the customers in the region are clustered […] by adopting the density clustering -based algorithm” (page 10485, Section “III. Problem Formulation”, para. 3, lines 9-10), as suggested by Wang. Further, one of ordinary skill in the art would have been motivated to make such a modification when one considers “stopping locations (e.g., places where transportation vehicles may park or otherwise stop to deploy or meet AGVs […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one considers “the locations that the transportation vehicles travel to and/or stop at […] may also be adjusted to optimize the network” (col. 27: 19-23), as suggested by Brady. One of ordinary skill in the art would have recognized that the teachings of Wang are compatible with the system of Brady when one considers that they share capabilities and characteristics; namely, they are both directed towards methods for optimizing a delivery network comprising UAVs that are deployed from both fixed locations and moveable locations. 

Claim 2: Brady/Wang teaches the limitations of claim 1. Further, Brady does not explicitly teach, however Wang does teach, the following:

Wherein the set of stopping positions is determined by evaluating resource efficiency of assigning the destination points to reference points in the clusters in relation to assigning the destination point to the first storages.
	Wang teaches “To allocate the parcels to trucks and UAVs properly, a set of flight segments are constructed which contain two or more APs for the truck and multiple customers served by the truck-carried UAV” (page 10485, Section  “A. Cost in the Flight Segment”, para. 1); “The HTDD comprises three steps, as shown in Fig. 4: 1) problem preprocessing; 2) flight segment construction; and 3) global routes construction […] customers on the each route are selected to be delivered by the truck-carried UAV or the truck” (page 10488, para. 1); “by using the DBSCAN algorithm, the customers are clustered to construct flight segment to enhance the ability of UAVs’ delivery […]  Meanwhile, the rational locations of takeoff and landing are selected for the truck-carried UAV in the segment. Finally, the independent UAVs are utilized to cooperate with the truck for delivery. To obtain the optimal global routes, the algorithm utilizes a modified iterative local search (ILS) algorithm to search the neighborhood of the initial solution. Furthermore, delivery tasks are redistributed to balance the time of the UAVs and the trucks. The above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2).
	Thus, Wang teaches a Hybrid Truck Drone Delivery (HTTD) algorithm for optimizing route construction and flight segment construction for a plurality of trucks, truck-carried drones, and independent drones. The truck-carried drone flight segments may comprise anchor points along a truck route at which the respective truck stops and deploys the truck-carried drones to the customer delivery destinations. Further, the independent drone flight segment comprises a route from a depot (equivalent to first storage) directly to the customer delivery destination. The route/flight segment construction and optimization process involves a clustering algorithm for clustering the customer delivery locations, from which takeoff locations (anchor points) may be based on (equivalent to the reference points), and the algorithm may redistribute delivery tasks (routes/flight segments to each customer destination) between the trucks, truck-carried drones, and independent drones to improve the efficiency/reduce the costs of the HTTD network; equivalent to wherein the set of stopping positions is determined by evaluating resource efficiency of assigning the destination points to reference points in the clusters in relation to assigning the destination point to the first storages.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Wang by incorporating the HTDD algorithm configured to efficiently construct flight segments and truck routes, for fulfilling deliveries within sets of delivery point clusters, comprising anchor points (stopping points) from which truck-carried drones may be deployed and with consideration to depot locations from which independent drones may be deployed to fulfill customer deliveries within the sets of clusters, as taught by Wang. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Brady to determine the stopping points for the transportation vehicles within the sets of delivery clusters using the HTTD algorithm that is configured to efficiently construct flight segments for truck-carried drones (which include the truck stopping points) and independent drones (dispatched from a depot location) to fulfill each customer delivery within the delivery clusters, and further redistribute the delivery tasks between the truck-carried drones and independent drones in a manner that improves efficiency and reduces costs of the delivery network. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Wang, into the system of Brady when one considers “stopping locations […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one further considers the “above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2), as suggested by Wang. 

Claim 3: Brady/Wang teaches the limitations of claim 1. Further, Brady teaches the following:
Associating one or more of the first storages to a respective first subset of the destination points; and associating each stopping position in the set of stopping positions to a respective second subset of the destination points.
	Brady teaches “multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered […]To fulfill the orders 120, the item(s) specified in each order may be retrieved or “picked” from inventory 130 […] in the order fulfillment facility, as indicated by picking operation 140 […] the items of a user order may be divided into multiple shipment sets for fulfillment by a planning service before fulfillment instructions are generated” (col. 6: 56 -col. 7: 6); “when a transportation vehicle and/or AGV has been designated for a delivery, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle and/or storage compartments of AGVs and/or other autonomous vehicles (e.g., which may be carried by the transportation vehicle or may travel independently, etc.)” (col. 7: 10-18).
 	Thus, Brady teaches a delivery system configured to receive orders from a plurality of users, where each of the user’s orders may be divided into multiple shipment sets. One or more of the shipment sets may be assigned to autonomous vehicles that may travel independently from the materials handling facility (equivalent to associating one or more of the first storages to a respective first subset of the destination points) and a transportation vehicle configured to transport packages to a stopping point from which autonomous vehicles may be dispatched (equivalent to associating each stopping position in the set of stopping positions to a respective second subset of the destination points). 

Claim 4: Brady/Wang teaches the limitations of claim 3. Further, Brady teaches the following:
Assigning subsets of the UAVs for delivery from the one or more of the first storages to the respective first subset of the destination points and from said each stopping position to the respective second subset of the destination points. 
	Brady teaches “The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items” (col. 3: 18-27); “after the transportation vehicle has stopped (e.g., parked) at a respective stopping location, the AGVs may disembark (e.g., down a ramp to an adjacent sidewalk and/or as otherwise deployed, etc.) from the transportation vehicle, and then may travel to respective delivery and/or receiving locations for delivering and/or receiving items.” (col. 29: 43-48). 
	Thus, Brady teaches a delivery system configured to receive orders from a plurality of users, where each of the user’s orders may be divided into multiple shipment sets (see col. 6: 56 -col. 7: 6). One or more of the shipment sets may be assigned to autonomous vehicles that may travel independently from the materials handling facility (equivalent to assigning subsets of the UAVs for delivery from the one or more of the first storages to the respective first subset of the destination points) and a transportation vehicle configured to transport packages to a stopping point from which autonomous vehicles may be dispatched (equivalent to assigning subsets of the UAVs for delivery from said each stopping position to the respective second subset of the destination points) (see col. 7: 10-18).

Claim 5: Brady/Wang teaches the limitations of claim 1. Further, Brady does not explicitly teach, however Wang does teach, the following:
	Determining, for a respective destination point in a respective cluster, a cost value for transportation to or from the respective destination point via a reference position within the respective cluster, wherein the set of stopping positions is determined as a function of the cost value. 
	Wang teaches “To allocate the parcels to trucks and UAVs properly, a set of flight segments are constructed which contain two or more APs for the truck and multiple customers served by the truck-carried UAV” (page 10485, Section  “A. Cost in the Flight Segment”, para. 1); “The HTDD comprises three steps, as shown in Fig. 4: 1) problem preprocessing; 2) flight segment construction; and 3) global routes construction […] customers on the each route are selected to be delivered by the truck-carried UAV or the truck” (page 10488, para. 1); “by using the DBSCAN algorithm, the customers are clustered to construct flight segment to enhance the ability of UAVs’ delivery […]  Meanwhile, the rational locations of takeoff and landing are selected for the truck-carried UAV in the segment. Finally, the independent UAVs are utilized to cooperate with the truck for delivery. To obtain the optimal global routes, the algorithm utilizes a modified iterative local search (ILS) algorithm to search the neighborhood of the initial solution. Furthermore, delivery tasks are redistributed to balance the time of the UAVs and the trucks. The above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2); “customers are assigned to the proper flight segment at a minimum cost” (page 10490, Section 4).
	Thus, Wang teaches a Hybrid Truck Drone Delivery (HTTD) algorithm for optimizing route construction and flight segment construction for a plurality of trucks, truck-carried drones, and independent drones. The truck-carried drone flight segments may comprise anchor points along a truck route at which the respective truck stops and deploys the truck-carried drones to the customer delivery destinations. The route/flight segment construction and optimization process involves a clustering algorithm for clustering the customer delivery locations, from which the takeoff locations (anchor points - equivalent to the reference points) may be based on, and the algorithm may redistribute delivery tasks (routes/flight segments to each customer destination) in a manner that reduces the costs of the HTTD network. In particular, the customer delivery tasks are assigned to a flight segment at a minimum cost; equivalent to determining, for a respective destination point in a respective cluster, a cost value for transportation to or from the respective destination point via a reference position within the respective cluster, wherein the set of stopping positions is determined as a function of the cost value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Wang by incorporating the HTDD algorithm configured to efficiently construct flight segments and truck routes comprising anchor points (stopping points), where delivery tasks are assigned to flight segments in a manner that minimizes a cost to the delivery network, as taught by Wang. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Brady to determine the stopping points for the transportation vehicles within the sets of delivery clusters using the HTTD algorithm that is configured to efficiently construct flight segments for truck-carried drones (which include the truck stopping points) and independent drones (dispatched from a depot location) to fulfill each customer delivery within the delivery clusters, and further redistribute the delivery tasks between the truck-carried drones and independent drones in a manner that improves minimizes costs of the delivery network. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Wang, into the system of Brady when one considers “stopping locations […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one further considers the “above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2), as suggested by Wang. 

Claim 7: Brady/Wang teaches the limitations of claim 6. Further, Brady does not explicitly teach, however Wang does teach, the following:
	Wherein said determining the set of stopping positions as a function of the set of remaining clusters comprises: setting, for the respective remaining cluster, a stopping position in relation to the reference position of the respective remaining cluster. 
	Wang teaches “using the nearest insertion algorithm to construct the initial routes, the algorithm reassigns individual customers to either the independent UAV or the truck to reduce the total delivery time […] the remainder customers and the segments are able to construct the new routes by the truck […] To balance the travel time of the truck and the independent UAV after constructing the initial solution, some customers from the independent UAV routes are selected to be delivered by the truck” (pages 10491-10492, Section “C. Global Routes Construction”; “Meanwhile, the rational locations of takeoff and landing are selected for the truck-carried UAV in the segment […] To obtain the optimal global routes, the algorithm utilizes a modified iterative local search (ILS) algorithm to search the neighborhood of the initial solution. Furthermore, delivery tasks are redistributed to balance the time of the UAVs and the trucks. The above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2).
	Thus, Wang teaches that after clustering and segmenting customer delivery points, the algorithm may construct initial routes that assign individual customers to the independent drones and trucks carrying drones. After initially assigning customers to the independent drones, the remaining customers may be initially assigned to the trucks and truck-carried drones, where the initial truck routes comprise anchor points (stopping points) from which the truck-carried drones deploy (equivalent to the reference points). Further, the delivery tasks/customers may be redistributed between the independent UAVs, trucks, and truck-carried UAVs in order to balance the time of the UAVs and trucks, and further reduce costs of deliveries; equivalent to wherein said determining the set of stopping positions as a function of the set of remaining clusters comprises: setting, for the respective remaining cluster, a stopping position in relation to the reference position of the respective remaining cluster.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Wang by incorporating the features for initially assigning customers within a cluster to a set of independent drones, initially assigning the remaining customers to a plurality of trucks with routes comprising stopping points for UAVs to deploy from, and redistributing the assignments  (based on the initial assignments) between the independent UAVs, trucks, and truck-carried UAVs, as taught by Wang. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Wang, into the system of Brady when one considers “stopping locations […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one further considers the “above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2), as suggested by Wang.

Claim 12: Brady/Wang teaches the limitations of claim 5. Further, Brady does not explicitly teach, however Wang does teach, the following:
	Wherein the cost value corresponds to an estimated energy consumption. 
	Wang teaches “After the procedure of clustering and segmentation, all the customers in the region are divided into some segments and isolated customers. To minimize the delivery time and reduce the energy costs, the segments, isolated customers, overweight customer nodes, and depot are connected to form the global routes” (page 10491, Section “Segment Planning Routes”); “using the nearest insertion algorithm to construct the initial routes, the algorithm reassigns individual customers to either the independent UAV or the truck to reduce the total delivery time […] it first selects a customer in the unserved candidate set Slu, who has the shortest distance to the depot 0 […] The total weight of customer parcels in the loop and the total distances of the loop are denoted by ML and DL, respectively. Then, each customer will be inserted in turn to the loop that gives the minimum additional cost or distance at that instance. Whenever the ML and DL exceed the permit of the independent UAV, the operation of insertion will terminate. Finally, the route of the independent UAV can be constructed […] the remainder customers and the segments are able to construct the new routes by the truck […] To balance the travel time of the truck and the independent UAV after constructing the initial solution, some customers from the independent UAV routes are selected to be delivered by the truck” (pages 10491-10492, Section “C. Global Routes Construction”; “We pay special attention to two performance indicators. The first is the time cost of the solution […] In other words, it is the cost of a solution, of which the definition is given in Section III. […] the smaller the distance is, the lower the system costs” (page 10493, Section V. Performance Evaluation).
	Thus, Wang teaches that after clustering and segmenting customer delivery points, the algorithm may construct initial routes that assign individual customers to the independent drones and trucks carrying drones in a manner that reduces total delivery time and distance. The method may consider the total weight and distance associated with customer parcels (where smaller distances results in lower energy costs and time costs are used as performance indicators) and assign customers (destination points) to the independent drones that give a minimum cost. Further, the initial delivery tasks/customers may be redistributed between the independent UAVs, trucks, and truck-carried UAVs in order to further reduce costs of deliveries, such as energy costs; equivalent to wherein the cost value corresponds to an estimated energy consumption.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Wang by incorporating the features for determining initial assignment of customers to independent drones (traveling from the first storage) with consideration to providing a minimized energy costs, as taught by Wang. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Wang, into the system of Brady when one considers the “above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2), as suggested by Wang.

Claim 13: Brady/Wang teaches the limitations of claim 5. Further, Brady does not explicitly teach, however Wang does teach, the following:
Determining a center point of the respective cluster, and setting the reference position in relation to the center point. 
	Wang teaches “To improve the efficiency of delivery, the DBSCAN algorithm is applied to clustering the customers on each route […] The DBSCAN algorithm accepts a radius value Eps(ε) based on a defined distance measure and a value minPts for the number of minimal points that should occur within Eps radius […] Some concepts and terms to explain the DBSCAN algorithm can be defined as follows […] Core Object: A core object refers to such point that its neighborhood of a given radius (Eps) has to contain at least a minimum number (min Pts) of other points […] Let Eps(ε) equal to the flight range of the truck-carried UAV Dsu max. Moreover, let min Pts equal to two, which ensures that the Eps-neighborhood of a core point contains at least two customers […] The core point forms a cluster with other nodes in the Epsneighborhood Dsu max, and the nodes in the cluster are set to be visited […]  The next step is to select propel customers and plan routes for the truck-carried UAV in consideration of its maximum distance and weight capacity” (see page 10488, Section “A. Problem Preprocessing). 
	Thus, Wang teaches a process for clustering customers (delivery destinations) and associating each cluster with a core point (equivalent to the center point) and a radius value according to the flight range of truck-carried UAVs. Accordingly, the process may plan/construct the routes/flight segments for the truck-carried UAVs with consideration to a maximum distance (relative to the core point and radius), where the route/flight segment construction involves determining takeoff locations (anchor points - equivalent to the reference points) and redistributing delivery tasks (routes/flight segments to each customer destination); equivalent to determining a center point of the respective cluster, and setting the reference position in relation to the center point.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Brady with the teachings of Wang by incorporating the algorithm for planning/constructing routes/flight segments for the truck-carried UAVs with consideration to a maximum distance (relative to the core point and radius), where the route/flight segment construction involves determining takeoff locations (reference points) and redistributing the routes, as taught by Wang. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Brady to determine the stopping points for the transportation vehicles within the sets of delivery clusters using an algorithm that is configured to efficiently construct flight segments for truck-carried drones (which include the truck stopping points) and independent drones (dispatched from a depot location) to fulfill each customer delivery within respective delivery clusters (relative to a core point in each cluster), and further redistribute the delivery tasks between the truck-carried drones and independent drones in a manner that improves minimizes costs of the delivery network. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Wang, into the system of Brady when one considers “stopping locations […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one further considers the “above UAV scheduling improves the efficiency of the UAVs and reduces the cost of delivery” (page 10488, para. 2), as suggested by Wang.	

Claim 15: Brady/Wang teaches the limitations of claim 1. Further, Brady teaches the following:
	Providing instructions to arrange the at least one of the second storages in the set of stopping positions in a first time interval, and providing instructions to transport a subset of the goods to the at least one of the second storages in the set of stopping positions in a second time interval subsequent to the first time interval. 
	 Brady teaches “ an AGV may have a single storage compartment or may have multiple storage compartments” (see Abstract); “AGVs may be owned by individual users and/or may service a group of users in a given area (e.g., in an apartment building, neighborhood, etc.), and may be stationed at various types of locations (e.g., inside or outside of user residences, common areas, etc.) and may travel out (e.g., to a street) to meet a transportation vehicle that is carrying items. For example, a notification may be received indicating that a transportation vehicle is expected to arrive at a designated meeting area (e.g., on a street) at a particular time […]  In response to an approaching transportation vehicle, one or more AGVs may travel out to the meeting area to receive items from the transportation vehicle. In one configuration, a starting travel time may be established for an AGV to begin travel toward the meeting area so that the AGV may arrive ahead of the transportation vehicle” (col. 3: 42-60); “an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location” (col.3 :29-33). 
	Thus, Brady teaches a system including transportation vehicles and AGVs comprising storage compartments and configured to travel between areas for delivering items to customers. Furthermore, UAVs may engage both the transportation vehicles and AGVs to retrieve a stored item and deliver the item to a final delivery location (the equivalent to second storages and UAVs which are operable to transport goods between destination points and second storages).  Furthermore, the system may instruct an AGV to travel to a meeting area (equivalent to a stopping point) at a particular time  (equivalent to the first time interval) before a scheduled time (equivalent to the second time interval)  that a transportation vehicle is instructed to arrive at the meeting area, where the AGV may then receive a subset of items from the transportation vehicle for delivery to respective customers; equivalent to providing instructions to arrange the at least one of the second storages in the set of stopping positions in a first time interval, and providing instructions to transport a subset of the goods to the at least one of the second storages in the set of stopping positions in a second time interval subsequent to the first time interval.

Claim 16: Brady/Wang teaches the limitations of claim 1.  Further, Brady teaches the following:
	A computer -readable medium comprising computer instruction which, when executed by a processing system, cause the processing system to perform the method of claim 1. 
	Brady teaches “each process described herein, may be implemented by the architectures described herein or by other architectures […]  In the context of software, the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations” (col. 52: 32-40).
	Thus, Brady teaches a system and processes that may be implemented using computer executable instruction stored on one or more computer readable media; equivalent to a computer -readable medium comprising computer instruction which, when executed by a processing system, cause the processing system to perform the method of claim 1.

Claim 17: Brady/Wang teaches the limitations of claim 1. Further, Brady teaches the following:
	A control system configured to perform the method of claim 1. 
	Brady teaches “each process described herein, may be implemented by the architectures described herein or by other architectures […] operations that can be implemented in hardware, software, or a combination thereof” (col. 52: 32-40); “management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 and/or AGVs with orders (e.g., at a materials handling facility 330) for transport to locations (e.g., location L1) where AGVs may further transport the items to user specified delivery locations” (col. 21: 20-25); “management system may be configured to communicate (e.g., wirelessly) with the transportation vehicles and/or AGVs […] For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas” (col. 3: 1-10).
	Thus, Brady teaches a computer management system configured to manage the scheduling, order planning, and filling of transportation vehicles and/or AGV; equivalent to a control system configured to perform the method of claim 1.

Claim 18: Brady/Wang teaches the limitations of claim 17. Further, Brady teaches the following:
	The control system of claim 18, comprising a communication device for communicating with the second storages. 
	Brady teaches “management system may be configured to communicate (e.g., wirelessly) with the transportation vehicles and/or AGVs […] For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas” (col. 3: 1-10); “The transportation vehicles 332 and/or AGVs 200 may communicatively couple to the remote computing resources 310 via the network 309. For example, the communications to and from the transportation vehicles 332 and/or AGVs 200 may utilize wireless antennas of the transportation vehicles and AGVs.” (col. 21: 28-33); “communication may be received through the network interface of the AGV (from a management system, other AGVs, a transportation vehicle, etc.)” (col. 47: 8-11); “ network interface 1616 may be configured to allow data to be exchanged between the AGV control system 210, other devices attached to a network and/or the AGV, such as other computer system […] the network interface 1616 may enable wireless communication between the AGV 200 and the management system 326 that is implemented on one or more of the remote computing resources 310” (col. 69: 48-56).
	Thus, Brady teaches a management system that is configured to communicate with the AGVs and transportation vehicles (second storages) via wireless antennas or network interfaces; equivalent to a control system of claim 17, comprising a communication device for communicating with the second storages.

Claim 19: Brady/Wang teaches the limitations of claim 18. Further, Brady teaches the following:
The control system of claim 18, which is configured to operate the communication device to communicate the set of stopping positions to the at least one of the second storages. 
	Brady teaches “management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200 […]  the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles and AGVs receiving and transporting items, may be coordinated and/or otherwise controlled by the management system 326. For example, the management system 326 may receive or determine schedule data for the travel of the transportation vehicles and/or AGVs and/or may otherwise direct the distribution and/or receiving of items by transportation vehicles and/or AGVs” (col. 3: 1-11); “stopping locations (e.g., places where transportation vehicles may park or otherwise stop to deploy or meet AGVs […] may be planned and/or determined in various ways” (col. 5: 49-53); “In response to an approaching transportation vehicle, one or more AGVs may travel out to the meeting area to receive items from the transportation vehicle. In one configuration, a starting travel time may be established for an AGV to begin travel toward the meeting area so that the AGV may arrive ahead of the transportation vehicle” (col. 3: 42-60). 
	Thus, Brady teaches a management system that is configured to communicate with the AGVs and transportation vehicles (second storages) via wireless antennas or network interfaces. The management system is configured to coordinate and control the activities of the transportation vehicles and AGVs, including directing the vehicles to stopping locations or meeting areas to perform deliveries; equivalent to the control system of claim 18, which is configured to operate the communication device to communicate the set of stopping positions to the at least one of the second storages.

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in view of Wang Desheng et al. “Routing and Scheduling for Hybrid Truck-Drone Collaborative Parcel Delivery with Independent and Truck-Carried Drones” (2019), hereafter known as Wang, in further view of Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton.

Claim 6: Brady/Wang teaches the limitations of claim 5. Further, Brady/Wang does not explicitly teach, however Bolton does teach, the following:
Identifying, among the destination points, a selected set of destination points for which the cost value exceeds a cost threshold; determining a set of remaining clusters among the clusters after removing the selected set of destination points from the clusters, a respective remaining cluster comprising at least one destination point; and determining a set of stopping positions as a function of the set of remaining clusters
	Bolton teaches “systems and methods for facilitating synchronized delivery of shipments/items scheduled to be delivered to multiple serviceable points located nearby one another […] serviceable point data identifying a serviceable point cluster are stored for a plurality of serviceable points […] Shipping data for a first shipment to be delivered to a first serviceable point is then received, and a determination is made whether a second shipment is scheduled to be delivered to a second serviceable point within the same cluster as the first serviceable point” (see Abstract); “one or more carrier servers 100 analyze information regarding some or all of the serviceable points serviced by the carrier to determine whether synchronized delivery services are available for the particular serviceable point, and/or whether a particular shipment/item is eligible for synchronized visit […], information/data identifying nearby serviceable points for each serviceable point may be stored in a serviceable point profile, record, cluster, grouping, and/or similar words used herein” (col. 29: 55- col. 30: 5); “upon identifying a shipment/item scheduled to be delivered to a remote area, a carrier may communicate with other carriers to determine whether the other carriers are scheduled to travel to the remote area to delivery one or more shipments” (col. 91: 8-12); “ the receiving carrier may first determine whether the receiving carrier is scheduled to delivery additional shipments/items to the serviceable point and/or a nearby serviceable point before contacting other carriers. Accordingly, the receiving carrier may first determine whether synchronized delivery may be possible with any of shipments/items within the receiving carrier's network of shipments/items […] the receiving carrier may determine the estimated cost to deliver the shipment/item by the receiving carrier before requesting that another carrier deliver the shipment/item […] a receiving carrier may request that another carrier deliver the shipment/item upon a determination that the cost for the receiving carrier to deliver the shipment/item is more than a predefined threshold amount” (col. 91:13-31); “ the system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points” (col. 57: 62-63).
	Thus, Bolton teaches a system that is configured to cluster serviceable points (delivery destinations) and determine whether any serviceable points are eligible for synchronized delivery. The system may determine whether two serviceable points are eligible by determining whether they are within the same cluster and based on a determination of whether the cost for delivering a particular shipment to a serviceable point is more than a predefined threshold amount. Accordingly, serviceable points having delivery costs above the predefined threshold are excluded from the synchronized delivery. The remaining serviceable points that are eligible for synchronized delivery are grouped and delivered by a single vehicle/carrier, where optimal parking positions may be identified for the carrier for servicing one or more of the serviceable points; equivalent to identifying, among the destination points, a selected set of destination points for which the cost value exceeds a cost threshold; determining a set of remaining clusters among the clusters after removing the selected set of destination points from the clusters, a respective remaining cluster comprising at least one destination point; and determining a set of stopping positions as a function of the set of remaining clusters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Bolton by incorporating the features for clustering serviceable points (delivery destinations), determining whether a plurality of serviceable points are eligible for synchronized delivery based on a cost of delivery to a particular serviceable point, excluding a serviceable point from synchronized delivery when the delivery cost exceeds a predetermined threshold, grouping the remaining eligible serviceable points for synchronized delivery, and determining an optimal position to stop a carrier vehicle in order to service the eligible serviceable points, as taught by Bolton, into the system of Brady that is configured to determine stopping points for autonomous vehicles from which UAVs may be dispatched to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification to the system of Brady when one considers “stopping locations […] may be planned and/or determined in various ways” (col. 5: 49-53), as suggested by Brady, and when one considers that such features further “facilitate efficient delivery of items” (col. 18: 8), as suggested by Bolton. 

Claim 11: Brady/Wang/Bolton teaches the limitations of claim 6. Further, Brady does not explicitly teach, however Bolton does teach, the following:
	Determining the cost threshold for the respective destination point among the destination points, wherein said determining the cost threshold comprises determining candidate cost values for transportation between the respective destination point and the predefined positions of the first storages, and setting the cost threshold as a function of the candidate cost values. 
	Bolton teaches  “one or more carrier servers 100 analyze information regarding some or all of the serviceable points serviced by the carrier to determine whether synchronized delivery services are available for the particular serviceable point, and/or whether a particular shipment/item is eligible for synchronized visit […], information/data identifying nearby serviceable points for each serviceable point may be stored in a serviceable point profile, record, cluster, grouping, and/or similar words used herein” (col. 29: 55- col. 30: 5); “upon identifying a shipment/item scheduled to be delivered to a remote area, a carrier may communicate with other carriers to determine whether the other carriers are scheduled to travel to the remote area to delivery one or more shipments” (col. 91: 8-12); “ the receiving carrier may first determine whether the receiving carrier is scheduled to delivery additional shipments/items to the serviceable point and/or a nearby serviceable point before contacting other carriers. Accordingly, the receiving carrier may first determine whether synchronized delivery may be possible with any of shipments/items within the receiving carrier's network of shipments/items […] the receiving carrier may determine the estimated cost to deliver the shipment/item by the receiving carrier before requesting that another carrier deliver the shipment/item […] a receiving carrier may request that another carrier deliver the shipment/item upon a determination that the cost for the receiving carrier to deliver the shipment/item is more than a predefined threshold amount […]  the receiving carrier may only request that another carrier deliver the shipment/item if the shipments/items are in remote locations in which delivery to these locations is prohibitively expensive.” (col. 91:13-35); “ one or more origin addresses (e.g., fulfillment centers or drop-ship locations)” (col. 19: 39-40); “exclusions from synchronized delivery may be based on various shipment/item characteristics, such as […] characteristics of the destination location of the shipment/item, characteristics of the origin and/or shipper/consignor of the shipment/item, and/or characteristics of the timing during which the shipment/item is shipped” (col. 88: 39-45); “the configurable distance threshold comprises a maximum distance between the first serviceable point and the second serviceable point […] the configurable distance threshold may be selected from the group consisting of […] a driving distance” (col. 5: 1-6); “at a “rural” area, the configurable travel time threshold (and/or configurable time elapsed between deliveries threshold) may be 60 seconds, and the configurable distance threshold may be 400 meters […] at an “urban” area, the configurable travel time threshold (and/or configurable time elapsed between deliveries threshold) may be 30 seconds, and the configurable distance threshold may be 50 meters […] These thresholds may be customized for different types of geocodes and locations” (col. 56: 16-25). 
	Thus, Bolton teaches a system that is configured to cluster serviceable points (delivery destinations) and determine whether any serviceable points are eligible for synchronized delivery. The origin of a shipment may be from a fulfillment center (equivalent to a first storage). Further, the system may determine whether two serviceable points are eligible by determining whether they are within the same cluster and based on various other factors including an origin, a destination location, and a determination of whether the cost for delivering a particular shipment to a serviceable point is more than a predefined threshold amount. The system may determine whether a serviceable point satisfies a configurable distance threshold, where longer distances may be prohibitively expensive. Further, the configurable distance threshold may customized for different geocodes/locations, such as defining a larger distance threshold in rural areas and a shorter distance threshold in urban areas. Accordingly, candidate serviceable points that are over a configurable distance according to their locations (indicating that the delivery cost is above the predefined threshold) are excluded from the synchronized delivery, such a delivery from a fulfillment center to a particular destination location; equivalent to determining the cost threshold for the respective destination point among the destination points, wherein said determining the cost threshold comprises determining candidate cost values for transportation between the respective destination point and the predefined positions of the first storages, and setting the cost threshold as a function of the candidate cost values.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Bolton by incorporating the features for clustering serviceable points (delivery destinations), determining whether a plurality of serviceable points are eligible for synchronized delivery (from a first storage) based on a cost of delivery to a particular serviceable point (that is based on distance), determining a configurable distance threshold for each candidate serviceable point (where the configurable distance threshold is dynamic according to the particular location), determining whether the candidate serviceable point satisfies the configurable distance threshold, and excluding a serviceable point from synchronized delivery when the configurable distance threshold is not satisfied such that an associated delivery cost exceeds the threshold, as taught by Bolton, into the system of Brady that is configured to assign and dispatch UAVs from fulfillment centers to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification to the system of Brady when one considers that such features further “facilitate efficient delivery of items” (col. 18: 8), as suggested by Bolton. 

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in view of Wang Desheng et al. “Routing and Scheduling for Hybrid Truck-Drone Collaborative Parcel Delivery with Independent and Truck-Carried Drones” (2019), hereafter known as Wang, in further view of Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in further view of Shih et al. U.S. Publication No. 2020/0183414, hereafter known as Shih. 

Claim 8: Brady/Wang/Bolton teaches the limitations of claim 6. Further, Brady does not explicitly teach, however Shih teaches the following:
	Associating the selected set of destination points with a corresponding set of closest predefined positions among the predefined positions; 
	Shih teaches “according to various embodiments, a depot dispatch protocol may be implemented where orders are transported between one or more aggregation depots, including merchant depots and customer depots, along last-mile delivery routes to the final destinations” (¶ [0037]); “system 600 may utilize one or more aggregation depots assigned to particular areas of merchants and/or customers to further reduce courier travel times and speed up overall delivery of perishable goods” (¶ [0116]); “batches of orders are assigned to a particular customer depot, such as customer depot 614. The orders may be grouped into transfer batches, in part, on delivery destination, such that the customers corresponding to orders in the batch are located within a predetermined distance from the assigned customer depot” (¶ [0211]); “one or more couriers in the protocol may comprise an automated drone or vehicle” (¶ [0042]); “Orders may be further grouped into additional batches at the customer depot and assigned to or paired with delivery couriers to deliver the orders to customers based on the order assignment” (¶ [0041]).
	As disclosed by the Applicant in the Specification, “the term a “set” of elements is intended to imply a provision of one or more elements” (see page 5, lines 32-33). Accordingly, the “set of closest predefined positions” are interpreted as a set of one or more closest predefined positions.  
	Thus, Shih teaches a system wherein one or more merchant and customer depots are associated with particular geographical areas. Further, the system is configured to assign delivery couriers (such as automated drones) to deliver orders from the depots to a final destination associated with a customer. Furthermore, the system may batch a plurality of customer orders (based on delivery destinations) and identify a particular customer depot (among a plurality of customer depots) that is within a predetermined distance from the batch of customer orders; equivalent to associating the selected set of destination points with a corresponding set of closest predefined positions among the predefined positions. 
	Identifying, based on a cost criterion, a set of candidate storage positions among the set of closest predefined positions; and operating a further clustering algorithm on the set of candidate storage positions to generate one or more storage clusters, and determining a selected storage position for a respective storage cluster among the one or more storage clusters.
	Shih teaches “The systems described herein may also utilize automation of one or more elements to further streamline the delivery process, reduce operational costs” (¶ [0138]); “the operation of an aggregation depot must increase the efficiencies of couriers enough to cover the operational costs of the depots and runners. In other words, the aggregation depot must be located in an area such that increased courier efficiencies will generate additional revenue from increased order deliveries that are greater than or equal to the operational costs of the depot and the runners” (¶ [0108]); “batches of orders are assigned to a particular customer depot, such as customer depot 614” (¶ [0211]); “optimal batching of orders may be computed to group the completed orders into one or more batches based on various factors, such as delivery location, time of order, types of order items, number of order items, etc […]  delivery routing system may implement a routing algorithm in order to maximize the efficiency of deliveries from the depot to customers […]  the routing algorithm may determine whether to assign an order or wait for a potentially more optimal batch including subsequent orders […] the routing algorithm may include neural networks and computer learning algorithms” (¶ [0104]).
	Thus, Shih teaches a system that utilizes a computer learning algorithm to optimally batch a plurality of customer orders and assign the batches to particular customer depots among the plurality of customer depots that are part of the system. As such, the algorithm may determine batches of customer orders and optimally assign/pair the batches to particular customer depots (among one or more customer depots that may be within a particular area) in a manner that maximizes efficiency (enough to cover the operational costs of the depots and runners) of deliveries from the depot to customers; equivalent to identifying, based on a cost criterion, a set of candidate storage positions among the set of closest predefined positions; and operating a further clustering algorithm on the set of candidate storage positions to generate one or more storage clusters, and determining a selected storage position for a respective storage cluster among the one or more storage clusters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Shih by incorporating the computer learning algorithm configured to determine batches of customer orders based on their destinations and optimally assign the batches to particular depots (among one or more depots that may be within a particular area) in a manner that maximizes efficiency (enough to cover the operational costs of the depots and runners) of deliveries from the depot to customers, as taught by Shih. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Brady to optimally assign batches of customer orders to particular depot (with consideration to a cost criterion, delivery destinations, and a plurality of depots in a particular area) in a manner that maximizes efficiency of deliveries from each depot to customer destinations via UAVs that are dispatched directly from the depot to the customer destinations. One of ordinary skill in the art would have been motivated to make such a modification with the purpose “to further streamline the delivery process, reduce operational costs” (¶ [0138]) and “to further reduce courier travel times” (¶ [0116]), as suggested by Shih. 

Claim 9: Brady/Wang/Bolton/Shih teaches the limitations of claim 8. Further, Brady does not explicitly teach, however Shih does teach, the following:
	Assigning the selected storage position to all destination points associated with the respective storage cluster. 
	Shih teaches “batches of orders are assigned to a particular customer depot, such as customer depot 614. The orders may be grouped into transfer batches, in part, on delivery destination, such that the customers corresponding to orders in the batch are located within a predetermined distance from the assigned customer depot” (¶ [0211]); “one or more couriers in the protocol may comprise an automated drone or vehicle” (¶ [0042]); “Orders may be further grouped into additional batches at the customer depot and assigned to or paired with delivery couriers to deliver the orders to customers based on the order assignment” (¶ [0041]).
	Thus, Shih teaches a system configured to assign delivery couriers (such as automated drones) to deliver orders from the depots to a final destination associated with a customer. Furthermore, the system may batch a plurality of customer orders (based on delivery destinations) and assign a particular customer depot (among a plurality of customer depots) to the batch of customer orders; equivalent to assigning the selected storage position to all destination points associated with the respective storage cluster.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Shih by incorporating the computer learning algorithm configured to determine batches of customer orders based on their destinations and optimally assign the batches to particular depots (among one or more depots that may be within a particular area), as taught by Shih. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Brady to optimally assign batches of customer orders to particular depot (with consideration to a cost criterion, delivery destinations, and a plurality of depots in a particular area) in a manner that maximizes efficiency of deliveries from each depot to customer destinations via UAVs that are dispatched directly from the depot to the customer destinations. One of ordinary skill in the art would have been motivated to make such a modification with the purpose “to further streamline the delivery process, reduce operational costs” (¶ [0138]) and “to further reduce courier travel times” (¶ [0116]), as suggested by Shih. 

Claim 10: Brady/Wang/Bolton/Shih teaches the limitations of claim 8. Further, Brady does not explicitly teach, however Shih does teach, the following:
	Wherein the selected storage position is determined, for the respective storage cluster, as a function of at least one of a distance from a respective candidate storage position in the respective storage cluster to a reference point of the respective storage cluster, or a number of destination points associated with a respective storage position in the respective storage cluster. 
	Shih teaches “batches of orders are assigned to a particular customer depot, such as customer depot 614” (¶ [0211]); “optimal batching of orders may be computed to group the completed orders into one or more batches based on various factors, such as delivery location, time of order, types of order items, number of order items, etc […]  delivery routing system may implement a routing algorithm in order to maximize the efficiency of deliveries from the depot to customers […]  the routing algorithm may determine whether to assign an order or wait for a potentially more optimal batch including subsequent orders […] the routing algorithm may include neural networks and computer learning algorithms” (¶ [0104]).
	Thus, Shih teaches a system that utilizes a computer learning algorithm to optimally batch a plurality of customer orders and assign the batches to particular customer depots among the plurality of customer depots that are part of the system. As such, the algorithm may determine batches of customer orders and optimally assign/pair the batches to particular customer depots (among one or more customer depots that may be within a particular area) with consideration to various factors, such as delivery locations and number of order items; equivalent to wherein the selected storage position is determined, for the respective storage cluster, as a function of at least a number of destination points associated with a respective storage position in the respective storage cluster.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady with the teachings of Shih by incorporating the computer learning algorithm configured to determine batches of customer orders based on their destinations and optimally assign the batches to particular depots (among one or more depots that may be within a particular area) with consideration to various factors, such as delivery locations and number of order items, as taught by Shih. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Brady to optimally assign batches of customer orders to particular depot (with consideration to a cost criterion, delivery destinations, number of order items, and a plurality of depots in a particular area) in a manner that maximizes efficiency of deliveries from each depot to customer destinations via UAVs that are dispatched directly from the depot to the customer destinations. One of ordinary skill in the art would have been motivated to make such a modification with the purpose “to further streamline the delivery process, reduce operational costs” (¶ [0138]) and “to further reduce courier travel times” (¶ [0116]), as suggested by Shih. 

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in view of Wang Desheng et al. “Routing and Scheduling for Hybrid Truck-Drone Collaborative Parcel Delivery with Independent and Truck-Carried Drones” (2019), hereafter known as Wang, in further view of Thompson et al. U.S. Publication No. 2021/0065114, hereafter known as Thompson. 

Claim 14: Brady/Wang teaches the limitations of claim 1. Further, Brady/Wang does not explicitly teach, however Thompson does teach, the following:
	Wherein the clustering algorithm is configured to generate a predefined number of clusters. 
	Thompson teaches “a “hub and spoke” method with a parent agent taking items to a hub position and then child agents each taking a subset of the items from the hub position to the recipient locations. In this way, the parent agent can stop at a convenient hub position (for example which is approximately central for all the recipient locations) and the child agents can receive their subset for local delivery from the hub” (¶ [0016]); “ delivery agent(s) may meet the parent agent again later at the same or a different hub location, to receive a further load, possibly from the same child cluster” (¶ [0017]); “parent agent may be a delivery van or lorry, truck or motorcycle with a driver, or other initial transport means” (¶ [0019]); “The delivery agent (in the child cluster) may include a more local transport means […] such as drones, robots” (¶ [0020]); “A hub position is located for each parent cluster according to recipient locations” (¶ [0102]); “One or more child clusters are then formed for a second transport stage, by clustering the records in each parent cluster according to recipient location” (¶ [0105]); “FIG. 3 is a flowchart outlining a high-level overview of the creation of child clusters using balanced child clustering. Balanced child clustering evens out the distribution of items between delivery agents […] Initially, step S504 determines the number of required child clusters […]  Step S506 then assigns initial points (item delivery locations) for each child cluster […] Step S508 then assigns all other items to the child clusters” (¶ [0193]). 
	Thus, Thompson teaches a system configured to determine parent clusters according to recipient locations, where the parent clusters may each include hub positions at which parent agents (equivalent to second storages) can stop to provide subsets of packages to child agents (drones) for delivery to destination points. Further, the system may determine one or more child clusters relative to the parent cluster as part of a second transport stage. The system may initially determine a number of required child clusters, and subsequently assign the item delivery location to each of the child clusters; equivalent to wherein the clustering algorithm is configured to generate a predefined number of clusters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brady/Wang with the teachings of Thompson by incorporating the features for initially determining a number of required clusters and subsequently assigning delivery locations to each of the clusters, as taught by Thompson, into the system of Brady/Wang that is configured to cluster customer orders in geographic areas based on the delivery locations. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Brady/Wang to initially determine a required number of clusters, subsequently assign each of the customer deliveries to the clusters based on their delivery destinations, and plan/schedule routes and stopping locations for the transportation vehicles and AGVs (second storages) with respect to the clusters. One of ordinary skill in the art would have been motivated to incorporate the teachings of Thompson, as discussed above, when one considers that the clustering method of Thompson “evens out the distribution of items between delivery agents” (¶ [0193]) and further provides “a quick and efficient way of dealing with multiple parcel deliveries” (¶ [0037]), as suggested by Thompson. One of ordinary skill in the art would have recognized that the teachings of Thompson are compatible with the system of Brady/Wang when one considers that they share capabilities and characteristics; namely, they are both systems directed towards routing storage vehicles towards geographic delivery areas wherein they are instructed to stop and provide packages to unmanned aerial vehicles to perform last mile deliveries. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628